Citation Nr: 1009029	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-03 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.   


REPRESENTATION

Appellant represented by:	Colin B. Bumby, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to 
August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which denied the Veteran's claim to 
reopen a previously denied claim for entitlement to service 
connection for PTSD.

In December 2009, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge sitting at the RO (Travel 
Board hearing).  A copy of the hearing transcript is in the 
record.

In December 2009, the Veteran submitted additional evidence 
which had not been previously submitted to the RO.  The 
Veteran waived RO jurisdiction of that evidence in a December 
2009 statement; therefore, it may be considered by the Board.  
38 C.F.R. § 20.1304(c).

The Board considers the Veteran's claim for service 
connection for PTSD as encompassing all psychiatric disorders 
with which the Veteran has been diagnosed, pursuant to the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5 
(2009) (holding that the scope of a mental health disability 
claim includes any mental health disability that could 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).




FINDINGS OF FACT

1.  In a January 2004 rating decision, the RO denied the 
Veteran's claim for entitlement to service connection for 
PTSD.  The Veteran was notified of the decision and of his 
appellate rights.  However, the Veteran failed to file a 
notice of disagreement (NOD) within one year of the rating 
decision.

2.  The evidence associated with the claims file subsequent 
to the January 2004 rating decision is new, and, when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the Veteran's 
claim for entitlement to service connection for PTSD, and 
raises a reasonable possibility of substantiating the claim.

3.  The Veteran was not in combat and does not have a 
diagnosis of an acquired psychiatric disorder related to 
service or a diagnosis of PTSD based upon a verified in-
service stressor.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision, denying service 
connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  The evidence associated with the claims file subsequent 
to the January 2004 rating decision is new and material, and 
the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  An acquired psychiatric disorder, to include PTSD was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. 
§ 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Letters dated September 2003, May 2006, and January 2007, 
provided to the Veteran before the January 2004 rating 
decision, the October 2006 rating decision, and the March 
2007 rating decision, respectively, satisfied VA's duty to 
notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
since they informed the Veteran of what evidence was needed 
to establish his service connection claim, what VA would do 
and had done, and what evidence he should provide.  The 
September 2003, May 2006, and January 2007 letters also 
informed the Veteran that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claim.

The duty to notify provisions of the statute and implementing 
regulations also apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Specific to requests to reopen, the claimant 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
With respect to the issue of whether to reopen the claim of 
service connection for PTSD, the notice letter provided to 
the Veteran in May 2006 included the criteria for reopening a 
previously denied claim, and informed the Veteran that his 
claim had been denied because the evidence failed to show 
that the Veteran has a diagnosed condition which began in or 
was caused by his military service.  The Veteran was informed 
that, to be considered new, the evidence must be in existence 
and be submitted to VA for the first time.  The Veteran was 
also informed that, to be considered material, the additional 
evidence must pertain to the reason the claim was previously 
denied.  The May 2006 notice letter also provided the Veteran 
with the criteria for establishing service connection.  
Consequently, the Board finds that adequate notice has been 
provided, as the Veteran was informed of what evidence is 
necessary to substantiate the elements required to establish 
service connection.  Additionally, because the Veteran's 
claim is being reopened, there is no possibility of prejudice 
to the Veteran resulting from the May 2006 notice regarding 
the reopening of his claim.

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim, including the degree 
of disability and the effective date of an award.  The 
Veteran was provided with such notice in May 2006 and January 
2007, prior to the RO's issuance of the March 2007 rating 
decision.  Therefore, no further notice is required pursuant 
to the holding in Dingess, supra.

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records, service personnel records, VA treatment records, and 
available private treatment records have been obtained.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Analysis:  New and Material Evidence

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 
38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  New evidence means existing evidence not 
previously submitted to agency decision makers.  38 C.F.R. § 
3.156(a).  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  Once the 
definition of new and material evidence is satisfied and the 
claim is reopened, the Board may then determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  38 U.S.C.A. §§ 5108, 5103A(f).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has explained that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified basis for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

In this case, the RO denied service connection for PTSD in a 
January 2004 rating decision, and the basis of the denial was 
that "there is no verified stressor."  The Veteran did not 
submit a timely notice of disagreement as to the issue of 
entitlement to service connection for PTSD in response to the 
January 2004 rating decision.  Therefore, the January 2004 
rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.1103.

The January 2004 rating decision constitutes the last prior 
final denial of the claim.  The RO issued a rating decision 
in October 2006 in which it denied the Veteran's claim to 
reopen his claim for entitlement to service connection for 
PTSD; however, the October 2006 rating decision does not 
constitute a final decision because the Veteran subsequently 
requested that his claim for service connection for PTSD be 
reopened in a January 2007 letter, which was received within 
one year of the October 2006 rating decision.  The RO then 
issued a rating decision in March 2007.

The evidence of record at the time of the January 2004 rating 
decision included the Veteran's service personnel records, 
service treatment records, and his then-current VA treatment 
records.  That evidence did not include testimony in support 
of his claimed stressors.  In determining whether new and 
material evidence has been submitted, it is necessary to 
consider all evidence since the last time the claim was 
denied on any basis.  Evans, supra.

Following the January 2004 rating decision, the Veteran has 
provided VA with statements from two fellow servicemen 
asserting that the stressful events asserted by the Veteran 
took place.  In addition, the Veteran has provided additional 
testimony at a December 2009 hearing before the undersigned 
Veterans Law Judge.  This evidence is both new and material, 
because it was not previously submitted to agency decision 
makers, and because it pertains to the reason that the claim 
was previously denied.  38 C.F.R. § 3.156(a).  Specifically, 
the absence of a verified stressor is the reason for the 
denial of the Veteran's claim in the January 2004 rating 
decision.

Consequently, the Board finds that the evidence associated 
with the claims file subsequent to the January 2004 rating 
decision was not previously submitted to agency 
decisionmakers, and, when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate a claim for service connection for 
PTSD.

Because the additional evidence relates to an unestablished 
fact that is necessary to substantiate his claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD, the Board finds that the evidence associated with the 
claims file subsequent to the January 2004 rating decision is 
new and material, and a previously denied claim for service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a) (2009).

Analysis:  Service Connection for an acquired psychiatric 
disorder, to include PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; incurrence or aggravation of a disease or injury 
in service, established by lay or medical evidence; and a 
nexus between the in-service injury or disease and the 
current disability, established by medical evidence.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

VA regulations reflect that symptoms attributable to PTSD are 
often not manifest in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor actually occurred, and medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).  

Specifically, to establish entitlement to service connection 
for PTSD, the Veteran must submit "...medical evidence 
diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred."  38 C.F.R. § 3.304(f).  In 
order for a stressor to be sufficient to cause PTSD, (1) the 
Veteran must have been exposed to a traumatic event in which 
he experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others; and (2) the Veteran's response must have involved 
intense fear, helplessness, or horror.  See 38 C.F.R. § 
3.304(f); Cohen, supra.

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).   

Just because, however, a physician or other health 
professional accepted an appellant's description of his 
military experiences as credible and diagnosed him 
as suffering from PTSD does not mean the Board is required to 
grant service connection for PTSD.  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).

The Veteran contends that he experienced three stressors in 
service, and that those stressors, either individually or 
collectively, caused his PTSD.

The Veteran's service treatment records show no evidence of 
any complaints of or treatment for any psychiatric 
conditions, or any reference to any of the stressors alleged 
by the Veteran.  In his September 1964 induction report of 
medical history, the Veteran checked boxes indicating that he 
did not have, and had never had, "frequent trouble 
sleeping," "frequent or terrifying nightmares," 
"depression or excessive worry," or "nervous trouble of 
any sort."  The Veteran's September 1964 induction 
examination did not include an assessment of the Veteran's 
psychiatric condition.  In his June 1966 separation report of 
medical history, the Veteran again  checked boxes indicating 
that he did not have, and had never had, "frequent trouble 
sleeping," "frequent or terrifying nightmares," 
"depression or excessive worry," or "nervous trouble of 
any sort."  At his June 1966 separation examination, the 
Veteran was found to be psychiatrically normal on clinical 
evaluation.

The Veteran's VA and private treatment records show multiple 
diagnoses of PTSD.  The Veteran was first diagnosed with PTSD 
by a VA clinician in December 2002.

In March 2009, a private physician, P.F. McHugh, M.D., 
diagnosed the Veteran with PTSD and opined that, "in many 
ways, [he] is very typical of an individual with military-
related PTSD."  She concluded that "it is my medical 
opinion that [the Veteran] does suffer from PTSD, and the 
traumatic events that led to his PTSD most likely were those 
that he experienced in the Army."  In a June 2009 addendum, 
the private physician elaborated on two of the Veteran's 
claimed in-service stressors, and explained the relevance of 
the Veteran's Global Assessment of Functioning (GAF) rating 
of 60.

Competent medical evidence includes statements from persons 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA clinicians and the Veteran's 
private physician are so qualified, their medical opinions 
constitute competent medical evidence.

The Veteran has alleged that he experienced three stressors 
in service.  First, he alleges that he witnessed "Private 
Swami" being hit by a "shotgun shot," which was fired by 
the platoon sergeant.  See December 2009 Board Hearing at p. 
6.  This event occurred "maybe [in] '65 or '66."  Id.  The 
Veteran alleges that he initially "panicked and started to 
run," but that, after "another medic came over," he 
assisted the other medic in treating Private Swami.  Id. at 
pp. 6-7.  The Veteran further alleges that the medical report 
showed that Private Swami had suffered a punctured lung, a 
cracked shoulder blade and several broken ribs as a result of 
the shooting.  Id.  The Veteran alleges that the platoon 
sergeant was not authorized to be carrying live ammunition at 
the time of the exercise in which he shot Private Swami, and 
that the sergeant only had the ammunition because "he didn't 
turn some rounds in" upon leaving the rifle range, in 
contravention of regulations.  Id. at p. 7, 9-10.  The 
Veteran alleges that he received a "Letter of 
Accommodation"-presumably, a letter of commendation-for 
his efforts in assisting Private Swami, but that he had kept 
the letter at his sister's house, and it was destroyed when 
her house burned down.  Id. at p. 8.  Private Swamie (as his 
name is spelled in the Affidavit) survived the incident.  See 
December 2008 Affidavit of [the Veteran] at pp. 2-3.

Second, the Veteran alleges that he was sitting in the 
passenger seat of a two-seat Jeep in a convoy on the Autobahn 
in Germany in icy conditions when "as we were approaching 
everything started backing up and then we figured...[that] 
there was an accident ahead of us."  Id. at pp. 10-15.  He 
further stated that "as we were coming about to this 
accident, [I saw] Sergeant Bobby laid out there, [and] blood 
all over the road."  Id. at p. 12.  The Veteran explained 
that "Sergeant Bobby" had had his head "smashed" while 
fixing a tire on the side of the Autobahn.  Id.  The Veteran 
further alleges that, upon seeing the body, he exited his 
vehicle "for no more than ten seconds just to see if...the 
medic needed any assistance," and then returned to his 
vehicle and resumed riding.  Id. at pp. 13-14.  The Veteran 
alleges that he witnessed the body, but not the accident 
itself.  See December 2008 Affidavit of [the Veteran] at pp. 
3-4.

Third, the Veteran alleges that his fear of the Autobahn was 
contributed to when he heard "initial reports regarding the 
death of [redacted], the adopted son of [redacted] 
[redacted] and [redacted]."  See December 2008 Affidavit of [the 
Veteran] at p. 4.  The Veteran notes that "I specifically 
recall the [redacted] incident because of [redacted] 
famous parents.  Initial reports stated that [redacted] 
died in a vehicular accident while in a convoy on the 
Autobahn, mere miles away from were I was stationed.  Later, 
however, it was reported that [redacted] died during a 
hazing incident involving the excessive consumption of 
alcohol.  Nevertheless, those initial reports contributed to 
my fear of the Autobahn."  Id. at p. 5.

The Veteran is competent to report that he experienced these 
three events.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) 
("Competent lay evidence" is evidence provided by a person 
who has personal knowledge derived from his own senses); 
38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any 
evidence not requiring that the proponent have specialized 
education, training or experience, but is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.)

However, based on the evidence of record, the Board finds 
that the Veteran's reports of these three alleged stressors 
are not credible.  The Board has a duty to assess the 
credibility of the evidence of record.  Smith v. Derwinski, 1 
Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Although the Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence of the in-
service event-see Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006)-the Board may discount the credibility of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Regrettably, the record indicates that the Veteran has made 
multiple fabrications in his assertions to VA.  In a May 2006 
letter, the Veteran alleged that he "witness[ed] the death 
of the son of [redacted], while station[ed] in Germany."  
Similarly, in a June 2006 PTSD stressor statement, the 
Veteran wrote that "we were on a convoy when the son of the 
famous cowboy, [redacted],...was kill[ed], on a hi-way [sic] in 
Germany."  Likewise, in his January 2007 statement, the 
Veteran again asserted that "I witness[ed] the death of the 
son of [redacted], while station[ed] in Germany."  In a 
February 2007 statement, the Veteran wrote that "I believe 
that the death of [redacted]['s] son, cause[d] my stress[.  
W]e were station[ed] together."  In another February 2007 
statement, the Veteran alleged that "the son of '[redacted]
was in an artillery unit.  When he was killed we were in 
Route [sic] to Berlin.  I have not been able to get the event 
out of my head since that time."  Most significantly, the 
Veteran wrote in May 2005:  "Let's try this again.  As I 
explain[ed], I was with the son of former television actor 
[redacted], when he was killed.  We were on route [sic] to 
Berlin, at the time of the accident.  Now what else could you 
possible [sic] need to concede my stressor."  In September 
2007, the Veteran again alleged that "we were on a convoy 
when the son of the famous cowboy, [redacted], was killed on 
the Autobahn."  The Board notes that the Veteran finally 
ceased alleging that he had witnessed the death of the son of 
[redacted] on the Autobahn after the RO, in its December 2007 
Statement of the Case (SOC), explained that the evidence 
shows that he had died in a military hospital as a result of 
choking.  The RO also appended a July 1998 New York Times 
article as evidence thereof.  Thereafter, the Veteran began 
alleging that he was traumatized by news of the death.  See 
December 2008 Affidavit of [the Veteran] at pp. 4-5.

Careful examination of the Veteran's VA treatment records 
reveals further indicia of fabrications regarding his alleged 
stressors.  Most notably, the evidence of record, including 
the Veteran's DD Form 214 and Service Personnel Records, 
shows no indication of combat service; the Veteran has also 
testified that he had no combat duty.  See December 2009 
Board Hearing at p. 29.  Nevertheless, a November 2006 VA 
clinical psychologist noted in her report that the "Veteran 
also reviewed his [V]ietnam combat experiences that he felt 
were not included in the VA's decision to deny him further 
benefits."  The Board finds that the evidence of record 
shows that the Veteran did not serve in Vietnam, and did not 
serve in combat.  The Board notes that the absence of combat 
exposure renders inapplicable in this case the provisions of 
38 C.F.R. § 3.304(f)(2).

Further evidence of fabrications of his stressors is found in 
the Veteran's VA treatment records, which show that he 
represented to VA clinicians that he had witnessed one or 
more fellow soldiers being killed in service.  By contrast, 
as explained above, the Veteran's most recent contentions do 
not include allegations of witnessing anyone being killed; 
rather, they include an allegation of seeing a person survive 
being shot, seeing the body of a person who was killed before 
he arrived, and learning of a report of the death of [redacted] 
[redacted] son.  However, a September 2007 VA clinician 
psychologist's report shows that the Veteran reported 
recalling "his traumatic experience [in] service - 
witnessing people tragically and gruesomely died [sic]."  
Likewise, an April 2004 VA physician's report notes that the 
Veteran "reports still having nightmares and intrusive 
recollections about the death of a solider he witnessed 
getting killed while in the Service."  In October 2003, the 
VA physician's report notes that the Veteran "reports still 
having intrusive recollections about 'the event from the 
Service' when the [Veteran] saw another soldier killed."  In 
January 2003, the VA physician's report notes that the 
Veteran alleged that he was "still having intrusive 
recollection[s] of the event in the Service when a soldier 
was killed next to him and he panicked."  The event reported 
in January 2003 sounds somewhat similar to the Veteran's 
subsequent allegation that he panicked when he saw a fellow 
soldier get shot; however, the Board finds that the 
conflicting accounts of such an important detail as whether 
the victim survived, when combined with the other 
fabrications of record, suggests that this alleged stressor 
was also fabricated.

The Board notes that the Veteran has provided two affidavits 
from fellow Veterans, dated December 2008, in support of his 
claim.  In his affidavit, T.E.R. states that "I heard 
unofficial reports regarding the accidental shooting of a 
fellow serviceman by another member of the [Veteran's] 
Division.  There was much talk of the incident because it 
resulted from friendly fire....I [also] heard initial reports 
regarding the death of [redacted]....Initial 
reports stated that [redacted] died in an automobile 
accident on the Autobahn....Those initial reports were later 
replaced by reports that [redacted] died when he choked on 
his [regurgitation] in a German hospital following excessive 
consumption of alcohol."

In his affidavit, J.C.T. states that "[i]n the Spring of 
1966, while serving in Augsburg, Germany, a soldier in the 
company I commanded was killed in a vehicle accident on the 
Autobahn....On the day of the Accident, the soldier was 
traveling in a convoy on the Autobahn....While the convoy was 
in progress, a vehicle that was part of the convoy became 
disabled on the Autobahn due to a flat tire or other similar, 
minor problem.  Soldiers who were passengers in the disabled 
vehicle attempted to repair it on the side of the roadway.  
On the day of the Accident, the roadway was icy.  While the 
soldiers attempted to repair the disabled vehicle, another 
vehicle traveling on the Autobahn slid on the ice and 
careened into the disabled vehicle and the soldiers 
attempting to repair the disabled vehicle.  One solider was 
killed in the Accident.  In situations like the one described 
above, it was standard practice for the convoy to continue 
while military police and German police secured the scene of 
the Accident and/or medical personnel attended to the 
victim."

Significantly, neither T.E.R. nor J.C.T. reported seeing the 
Veteran witness any of his claimed stressors.  Moreover, by 
his own account, T.E.R. was not present at the scene of the 
alleged shooting or treatment of Private Swami.  
Additionally, although the Veteran alleges that he and J.C.T. 
were at the scene of the accident on the Autobahn at the same 
time (see December 2009 Board Hearing at p. 16), J.C.T. does 
not state that he saw the Veteran there.  Consequently, the 
statements of T.E.R. and J.C.T. are insufficient to 
corroborate the Veteran's alleged stressors.

The Board notes that the U.S. Army and Joint Services Records 
Research Center (JSRRC) was also unable to corroborate or 
verify any of the Veteran's alleged stressors.  See Formal 
Finding of a Lack of Information Required to Corroborate 
Stressor(s) Associated with a Claim for Service Connection 
for PTSD, dated April 2009.

The Board may not disregard a medical nexus opinion solely on 
the rationale that the medical opinion was based on an 
uncorroborated history given by the Veteran.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  However, the Board may 
reject a medical opinion because other facts in the record 
contradict the facts provided by the Veteran that formed the 
basis for the opinion.  Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  Here, as explained above, the Veteran's multiple 
fabrications, regarding witnessing the death of [redacted]
son, serving in combat in Vietnam, and witnessing the death 
of one or more soldiers contradicts the facts on which his 
private clinician based her etiological opinion.  Because the 
Veteran's alleged stressors are not credible, the March 2009 
etiological opinion linking the Veteran's PTSD to those 
stressors cannot support a grant of service connection.

A VA examination is not required in this instance.  Pursuant 
to 38 C.F.R. § 3.159(c)(4), a medical examination or medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but: (A) Contains competent lay or 
medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
Establishes that the Veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in § 3.309, § 3.313, § 3.316, and 
§ 3.317 manifesting during an applicable presumptive period 
provided the claimant has the required service or triggering 
event to qualify for that presumption; and (C) Indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  In this case, the 
information and evidence of record does not establish that 
the Veteran suffered an event, injury or disease in service, 
or had a qualifying disease or symptoms during any 
presumptive period.

The Veteran is not entitled to service connection under the 
presumption of a chronic disease, because he was not 
diagnosed with PTSD or any other psychiatric disorder in 
service.  38 C.F.R. §§ 3.303(b).

Additionally, the evidence does not show continuity of 
symptomatology from the date of the Veteran's discharge to 
the present, because the Veteran was not diagnosed with PTSD 
or any other psychiatric disorder in service.  38 C.F.R. 
§ 3.303(b).  A diagnosis of major depressive disorder has not 
been related to the Veteran's active military service.   

The preponderance of the evidence is against the award of 
service connection for the Veteran's PTSD and other 
psychiatric disorders covered by this claim; it follows that 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the 
Veteran's claim is denied.


ORDER

New and material evidence has been received, and a previously 
denied claim for service connection for PTSD is reopened.  To 
this extent, the appeal is granted.

Service connection for an acquired psychiatric disorder, to 
include PTSD is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


